Vista la moción que antecede y el escrito de oposición a la misma, y apareciendo que la única gestión que ha hecho el apelante desde el 19 de febrero' de 1931 hasta el 15 de noviembre de 1932, fecha en que fué radicada la presente moción sobre desestimación, fué el ar-chivo en la secretaría de la corte de distrito de un escrito dirigido *988'al secretario de la corte para que diese conocimiento al juez de que se, encontraba radicada desde diciembre 16 de 1930 la exposición del caso, se desestima el recurso interpuesto contra la sentencia dictada a favor de la parte apelada con fecha 20 de septiembre de 1930.